Citation Nr: 0520474	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to August 
1972.  He died in July 2002, and the appellant is his mother.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim.

This case was previously before the Board in March 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) for consideration of additional 
evidence, and to comply with VA's duty to notify.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially complied with, and, as 
such, a new remand is not required in order to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development necessary for an equitable 
disposition of the instant case has been completed.

2.  Service connection had not been established for any 
disability at the time of the veteran's death.  

3.  At the time of death, the veteran had perfected an appeal 
on the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, 
chronic and undifferentiated type, and had also submitted 
claims of entitlement to service connection for residuals of 
a jaw injury, and entitlement to a rating of total disability 
based upon individual unemployability due to service-
connected disabilities (TDIU).

3.  A thorough review of the evidence does not show the 
veteran was entitled to the benefits he was seeking from VA 
at the time of his death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently the Court held in Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) that error regarding the timing of 
notice does not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it.  
Further, the Court held that VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated: (1) that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In the March 2004 remand, the Board determined that a 
thorough review of the record did not show any document which 
satisfied VA's duty to notify under the VCAA in this case, 
particularly in light of the Court's holding in Quartuccio, 
supra.  Thereafter, in accord with the Board's remand 
directives, the AMC sent correspondence to the appellant 
later that same month which addressed the requirements for a 
grant of service connection, informed the appellant of what 
information and evidence she must submit, what information 
and evidence will be obtained by VA, and the need for the 
appellant to advise VA of or to submit any evidence in her 
possession that was relevant to the case.  Similar 
correspondence was sent by the AMC in September 2004, which 
also summarized the requirements for accrued benefits.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

The Board also notes that it summarized the general duty to 
assist and notify provisions of the VCAA in the March 2004 
remand, as well as the requirements for accrued benefits.  
Moreover, the appellant has been provided with a copy of the 
appealed rating decision, the March 2003 Statement of the 
Case (SOC), and a Supplemental Statement of the Case (SSOC) 
dated in March 2005, which provided her with notice of the 
law and governing regulations regarding this case, as well as 
the reasons for the determinations made with respect to her 
claims.  In pertinent part, both the SOC and SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the law 
requires that accrued benefit claims be adjudicated on the 
basis of the evidence that was of record at the time of the 
veteran's death.  38 C.F.R. § 3.1000(d)(4).  Accordingly, 
there is no additional evidence to obtain, to include a 
medical opinion as to the merits of the claims the veteran 
had pending at the time of his death.  Moreover, both the 
appellant and her representative have had the opportunity to 
present contentions in support of her claim.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The record reflects that the veteran died in 
July 2002.  Service connection had not been established for 
any disability at the time of his death.  However, the record 
reflects that he had perfected an appeal on the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, chronic and 
undifferentiated type.  He had also submitted claims of 
entitlement to service connection for residuals of a jaw 
injury, as well as a claim of entitlement to TDIU.

During his lifetime, the veteran asserted that he had no 
psychiatric problems prior to his period of active duty, that 
no such disability was noted on his induction examination, 
and that he was diagnosed with schizophrenia during service 
and was discharged as a result thereof.  It was asserted that 
the presumption of soundness should apply, and service 
connection established for schizophrenia as having been 
incurred during service.  Additionally, it was indicated that 
the schizophrenia was due to in-service harassment and a 
physical assault, during which he sustained a laceration to 
the jaw which required stitches.  Thus, it was contended that 
service connection was also warranted for residuals of a jaw 
injury.

The veteran's service medical records reflect that his 
psychiatric condition was clinically evaluated as normal on 
his June 1972 induction examination.  An August 1972 hospital 
report noted that he was transferred from a military hospital 
(WAH) to the present facility (VFGH) with a diagnosis of 
schizophrenia, chronic, undifferentiated type.  Physical 
examination at that time revealed a well-healed surgically 
repaired laceration at the right corner of the mouth.

It was noted that somewhat conflicting histories had been 
obtained with regard to the veteran.  For example, at the 
time of his August 1972 admission, he reported that he had 
felt well until March 1972 when he sprained his right wrist, 
that sports were very important to him, that he began to be 
concerned that he was not as good as others, and that his 
condition became worse when he started active duty in June 
1972.  He reported that his mind would tell him that he was 
not as good as others, and that this became a preoccupation.  
His mind once told him to put his hand in a fan, but he did 
not do this.  In addition, after coming in the military he 
became anxious and withdrew from his environment.  He denied 
feeling that others would harm him, and denied suicidal 
ideation.  He reported that he went the WAH emergency room in 
July 1972 requesting help.  

Moreover, when admitted to VFGH he reported that what 
particularly stressed him was separation from home and 
military life.  It was noted the excerpts from WAH concerning 
the history of his present illness were as follows: The 
veteran reported he had always been concerned about sports, 
and had always been a good athlete.  He dated the onset of 
his present illness to approximately 4 months earlier when he 
sprained his wrist and was unable to play ball for awhile, 
and that he became increasingly preoccupied with "not being 
as good, not being able to make it less of a man."  He 
reported that he would think about this constantly and felt 
that his mind had taken over, and he would hear his own mind 
talk to him.  The report noted that the WAH summary also 
stated that he found that things were worse in basic 
training, that he came to the emergency room wishing 
electroshock treatments so that he could get over this and 
forget about it, that in his neighborhood in the past he was 
always thought of as "weird" because of his athletic 
problems, but paid no attention to this until 4 months ago 
when he began to become increasingly nervous, thinking that 
people were talking about him when he would walk down the 
street, etc.

The report also noted that the veteran spoke with his parents 
and brother on the evening of the day of his admission to 
VFGH when they came to see him, and that all three of them 
were very upset and reported that the veteran was pushed and 
his life threatened while in basic training, that an 
investigation was underway, and that this is what affected 
the veteran.  Moreover, they stated that prior to coming into 
the service, the veteran was an outgoing person and was in 
good health.  On the day following his admission to the VFGH, 
the veteran changed his story somewhat, and reported that he 
was not concerned about his sprained wrist, and that he did 
not get upset until starting in the military.  He reported 
that on the day he arrived in the military he started being 
harassed over bringing too much equipment with him, and that 
he was upset over separation from home.  He also reported 
that after the first week he was reportedly threatened, 
possibly in a kidding manner, by a soldier with a knife.  He 
took this threat seriously.  

Further, he reported that a few weeks later his squad leader 
harassed him, and that in July the squad leader struck him 
twice in the jaw and threatened him.  He reported that 9 
stitches were required, and that he sought admission to the 
hospital because of fear of the man who struck him.  It was 
noted that in August, the Inspector General who was doing the 
investigation essentially reported that prior to the 
purported assault the veteran was generally slovenly, would 
not clean himself, or his boots or his area, would wander 
away, and became progressive worse.  It was emphasized that 
these symptoms all occurred before the veteran was allegedly 
threatened.

Psychological tests were recommended, which the veteran 
agreed to take, but the veteran's father indicated that he 
did not want his son taking the tests as advised by his 
civilian attorney because they could be used against him.  
Thereafter, the veteran refused to take the tests.  The 
report also noted that the veteran's mother was hoping that 
the veteran would return to duty and seemed to deny that the 
veteran had significant mental illness.  Also noted was that 
the veteran's father indicated the difficulty he was having 
in accepting the fact that his son had not succeeded in the 
army, although he did appear to beginning to accept his son's 
illness.

The diagnosis was schizophrenia, chronic, undifferentiated 
type, moderate, manifested by concrete thinking, auditory 
hallucinations of his own thoughts, possible delusions, 
withdrawal from environment, and blunted affect.  Stress was 
identified as sprained wrist, separation from home, beginning 
military duty, and possibly also being struck by someone 
else, and alleged harassment.  With respect to 
predisposition, it was stated that there was a possible 
hereditary factor and possible schizoid traits.  
Nevertheless, his condition was found to be improved.  
Moreover, it was stated that this disorder was not incurred 
in the line of duty, and that it existed prior to service 
(EPTS).  This report also indicated that it was not caused 
incident to service, and that it was not aggravated by active 
duty.  It was also recommended that he be discharged from 
service due to his schizophrenia.

On his August 1972 separation examination, the veteran's 
psychiatric condition was found to be abnormal due to his 
schizophrenia.  It was again noted that this disorder was not 
incurred in the line of duty, and existed prior to service 
(EPTS).  Further, his head, face, neck, and scalp, as well as 
his mouth and throat, were evaluated as normal.  Moreover, 
there were no identifying body marks, scars, or tattoos.

The veteran's DD Form 214 indicates that he was discharged 
from service pursuant to Army Regulation 635-40, with 
separation processing code (SPN) 277 which indicates 
separation was due to a physical disability, EPTS, 
established by medical board, and was discharged by reason of 
physical disability upon application by individual.

Post-service medical records reflect that the veteran was 
treated on multiple occasions for his schizophrenia, to 
include various periods of psychiatric hospitalization.  For 
example, he was hospitalized in November 1972 for what was 
diagnosed as an acute schizophrenic reaction.  At that time 
the veteran was responding to hallucinations telling him to 
kill himself.  His family refused to sign commitment papers 
and they took him out of the hospital without even stopping 
at the discharge office.

A January 1973 rating decision denied service connection for 
schizophrenia, finding that it pre-existed military service 
and was not aggravated by the veteran's short military 
tenure.  This decision also found that the pathology noted 
during military service was normal progression of disease 
which pre-existed military service, and that pathology in 
excess of such normal progression was not noted to indicate 
service connection by way of aggravation.

The record indicates that in August 2000 the veteran 
initiated a new claim of service connection for mental 
illness, as well as for physical injuries.  In support of his 
claim, he submitted lay statements from his mother, his two 
brothers, his sister, and his church pastor.  In essence, 
these statements assert that the veteran had no problems 
prior to service; several even mention how active he was in 
sports and provided examples thereof, and indicated that his 
psychiatric problems developed during his military service.

There is also a statement from the veteran's father, dated in 
August 1972, which details the purported harassment and in-
service assault the veteran endured during his period of 
active service, including the fact that his lip required 
stitches.  Further, this statement, as well as other 
statements submitted by and on behalf of the veteran, 
essentially contend that his schizophrenia developed as a 
result of this harassment and assault, and provided 
additional details regarding this purported assault.

The additional post-service medical records show treatment 
for the veteran's schizophrenia through 2001, and include 
additional periods of hospitalization from November 1990 to 
January 1991 and from June to July 1999.  Diagnoses from the 
November 1990 to January 1991 period of hospitalization were 
schizophrenia, paranoid type; borderline personality 
disorder; and deformity of the right finger due to injury.  
The subsequent June to July 1999 hospitalization report shows 
diagnoses of alcohol dependence; polysubstance abuse; 
paranoid schizophrenia; rule-out obsessive compulsive 
disorder; rule-out phobic disorder; rule-out schizotypical 
and paranoid personality disorders.  In addition, this report 
noted that he had no known medical conditions.  Further, it 
was noted that he reported being hit in the face while on 
active duty, and that he had not been the same mentally since 
this incident.

A thorough review of the evidence that was of record at the 
time of the veteran's death does not show any competent 
medical opinion to the effect that his schizophrenia did not 
pre-exist service or that it was permanently aggravated by 
his military service beyond the normal progression of the 
disorder.  In addition, there are no objective medical 
findings of residuals from his purported in-service jaw 
laceration to include the physical examinations conducted as 
part of his periods of hospitalization.

The record also reflects that, during the veteran's lifetime, 
the RO requested investigative reports regarding his in-
service assault, as well as the medical records for the 
treatment he had received for the injury(s) sustained as a 
result of this assault.  However, the response received was 
that no such records were available.

By an April 2001 rating decision, the RO determined that new 
and material evidence had been submitted to reopen the 
veteran's schizophrenia claim, but denied the merits of the 
underlying service connection claim.  The veteran submitted a 
Notice of Disagreement to this decision in July 2001, an SOC 
was promulgated in June 2002, and the veteran perfected his 
appeal by submitting a Substantive Appeal later that same 
month.  No decision appears to have been promulgated 
regarding his jaw and TDIU claims prior to his death, 
although these claims were noted on correspondence sent to 
the veteran by the RO in September 2001 and June 2002, 
respectively.

In her statements submitted as part of her accrued benefits 
claim, the appellant has emphasized the harassment the 
veteran endured during his period of active service, as well 
as the purported in-service assault.  She maintains that 
these incidents had a profound impact on the veteran, that he 
had no problems prior to service, and that he developed 
schizophrenia as a result thereof.  She also emphasized the 
problems the veteran's medical disorders caused him up to the 
time of his death.


Legal Criteria.  Periodic monetary benefits authorized under 
the laws of the VA to which a veteran was entitled at his 
death under existing ratings or decision, or those based on 
evidence in the file at the date of death, and due and unpaid 
for the period not to exceed 2 years prior to the last date 
of entitlement as provided, will upon the death of such 
person be paid to ... his or her dependent parents (in equal 
shares) or the surviving parent.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

In the case of Jones v. Brown, 8 Vet. App. 558 (1996), rev'd 
sub nom. Jones v. West, 136 F.3d 1296, 1297 (Fed. Cir 1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) construed the provisions of 38 U.S.C.A. 
§§ 5121 and 5101(a), and found that, in order for a claimant 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. §  1111.  A lack of aggravation may be 
shown by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the 
preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Id.

Only such conditions as are recorded in examination reports 
are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Harris v. West, 
11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 
2000).  Determinations regarding the pre-existence of a 
disability should be based on medical judgment derived from 
accepted medical principles, and the clinical factors 
pertinent to the basic character, origin, and development of 
such injury or disease.  History conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles regarding incurrence, symptoms, and 
course of the injury or disease, together with all other lay 
and medical evidence concerning the inception, development, 
and manifestations of the impairment.  38 C.F.R. § 3.304(b).

The Board notes that the RO had determined that new and 
material evidence had been presented to reopen the veteran's 
previously denied claim of service connection for 
schizophrenia.  However, despite the determination reached by 
the RO, caselaw mandates that the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  As the veteran's 
schizophrenia claim was filed prior to August 29, 2001, the 
Board finds that these changes are not applicable in the 
instant case.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to accrued benefits.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran, nor any 
of the individuals who submitted statements in support of his 
claim (including the appellant) has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu, supra.  Consequently, their 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board finds that new and material evidence had 
not been received to reopen the veteran's claim of service 
connection for schizophrenia.  The Board acknowledges that 
the statements and post-service medical evidence added to the 
file since the January 1973 rating decision are "new" to 
the extent they were not previously on file.  However, the 
contentions of the veteran and the appellant essentially 
reiterate what was contended at the time of the prior 
decision.  In short, that the veteran had no problems prior 
to service, and that his schizophrenia developed as a result 
of harassment and being assaulted while on active duty.  
Similar contentions were noted in the August 1972 hospital 
report.  

The Board also notes that the additional post-service medical 
records are cumulative and redundant to the extent they show 
the veteran had schizophrenia as there was such medical 
evidence at the time of the January 1973 rating decision.  
Further, this claim was previously denied because the 
schizophrenia was found to pre-exist service and was not 
aggravated therein.  No competent medical evidence was 
submitted during the veteran's lifetime to refute this 
finding.  

Although the veteran's contention that his psychiatric 
problems began with the 
in-service assault were noted as part of his history on the 
June to July 1999 hospitalization report, no additional 
comments or opinions were made regarding the veteran's 
reported history.  Bare transcription of history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As such, the evidence received to reopen the veteran's claim 
of service connection for schizophrenia during his lifetime 
either did not bear directly and substantially upon the 
specific matter under consideration, or it was cumulative or 
redundant, or it was not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, new and material evidence was not received pursuant to 
38 C.F.R. § 3.156(a).

The Board further finds that even if it had determined that 
new and material evidence had been received, the underlying 
service connection claim would still have been denied.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

The Board acknowledges that the veteran's schizophrenia was 
not noted on his June 1972 induction examination.  In fact, 
his psychiatric condition was clinically evaluated as normal 
on this examination.  Accordingly, he must be presumed to 
have been in sound condition at the time of his entry into 
active service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03.  Nevertheless, for the 
reasons stated below, the Board finds that the record clearly 
and unmistakably demonstrates that the schizophrenia did pre-
exist service and was not aggravated therein.  38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-03.  

The Court has held that in determining whether a disorder 
pre-existed service all medically accepted evidence can be 
considered, including a recorded medical history and a 
medical opinion acquired several years after service.  
Harris, 11 Vet. App. at 456.

Here, the veteran's schizophrenia was diagnosed within a 
short period following his entrance into active duty.  The 
Board also notes that the August 1972 hospital report 
reflects that upon his initial hospitalization to VFGH he 
reported that his problems began in March 1972, which was 
prior to his entry into active duty.  Similarly, the WAH 
hospitalization report indicates he reported that his 
problems began 4 months earlier, prior to active duty.  
Granted, beginning the day after his admission to VFGH, he 
reported that he had no problems prior to service, and linked 
his problems to in-service harassment, to include the 
purported assault.  The lay statements from his family and 
pastor support his account that he had no problems prior to 
service.  However, the Board does give weight to his initial 
account of when his problems began, especially as the August 
1972 Medical Board report noted that the Inspector General 
indicated his symptoms all occurred before he was allegedly 
threatened.

More importantly, the findings on the hospital report and by 
the Medical Board constitute the only competent medical 
evidence of record regarding whether this disability pre-
existed service and/or was aggravated therein.  As detailed 
above, they determined that it existed prior to his entry 
into service and was not aggravated therein.  In making this 
determination, the Medical Board had the benefit of the 
veteran's contemporaneous statements regarding the nature of 
this disability, as well as the contemporaneous medical 
findings.  Additionally, no competent medical evidence is of 
record which disputes these findings.  

In summary, the veteran's schizophrenia was initially 
diagnosed shortly after his induction into service, he 
initially indicated at that time that it was a pre-existing 
condition, the contemporaneous Medical Board report found it 
to have existed prior to his entry into service and was not 
aggravated therein, and there is no competent medical 
evidence to support a finding that the condition was 
aggravated by service.  Consequently, the Board concludes 
that the record clearly and unmistakably demonstrates that 
the schizophrenia did pre-exist service and was not 
aggravated therein.  Therefore, the claim would be denied.

With respect to the veteran's jaw claim, the Board 
acknowledges that the August 1972 hospital report noted the 
veteran's account of having been struck in the jaw while 
being assaulted by his squad leader, and that stitches were 
required as a result thereof.  In addition, physical 
examination at that time did note a well-healed surgical scar 
of the right side of the mouth.  However, the RO's efforts to 
obtain both the investigative reports and medical treatment 
records from his alleged assault were unsuccessful.  As such, 
there is no medical evidence to confirm the cause of the 
surgically repaired laceration.  More importantly, even 
accepting the veteran's account of this assault and the 
resulting laceration as true, there is no competent medical 
evidence which indicates he had any permanent residuals from 
this jaw injury.  No such residuals were noted on his August 
1972 separation examination, nor in the post-service medical 
records to include the physical examinations conducted during 
his periods of hospitalization.  In fact, the August 1972 
separation examination indicated his mouth and face were 
normal, and that he no identifying marks or scars.  Thus, 
there was no competent evidence that the veteran had a 
current disability due to the purported in-service jaw injury 
at the time of his death.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

In regard to the TDIU claim, the Board notes that this 
benefit is warranted when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3,340, 4.16.  
However, service connection was not in effect for any 
disabilities at the time of the veteran's death, and for the 
reasons stated above the Board has determined he was not 
entitled to service connection for his schizophrenia nor for 
residuals of a jaw injury.  Thus, there were no disabilities 
which would warrant consideration of a TDIU rating.

For the reasons stated above, the Board finds that the 
evidence was against the claims the veteran had pending at 
the time of his death, and, as such, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Thus, these 
claims would have been denied.  Consequently, there is no 
basis to award accrued benefits to the appellant under the 
facts of this case.

In making the above determination, the Board does not wish to 
convey any lack of sympathy to the appellant, nor for the 
problems the veteran's medical disabilities caused during his 
lifetime.  However, the Board is bound by the findings of the 
competent medical evidence which reflect that service 
connection was not warranted for either his schizophrenia nor 
for residuals of a jaw injury.  


ORDER

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


